Exhibit 99.1 FOR IMMEDIATE RELEASE January 16, 2008 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE FOURTH QUARTER AND YEAR 2007. Earnings Summary (in thousands except per share data) 4Q 2007 3Q 2007 4Q 2006 12 Months 2007 12 Months 2006 Net income $ 9,271 $ 10,476 $ 9,520 $ 36,627 $ 39,064 Earnings per share 0.62 0.69 0.63 2.42 2.59 Earnings per share (diluted) 0.61 0.68 0.62 2.38 2.55 Return on average assets 1.26 % 1.39 % 1.28 % 1.23 % 1.33 % Return on average equity 12.22 % 14.04 % 13.45 % 12.45 % 14.51 % Efficiency ratio 55.60 % 52.36 % 57.43 % 57.62 % 56.67 % Dividends declared per share $ 0.29 $ 0.27 $ 0.27 $ 1.10 $ 1.05 Book value per share 20.03 19.62 18.63 20.03 18.63 Weighted average shares 15,042 15,183 15,154 15,150 15,086 Weighted average shares (diluted) 15,192 15,342 15,417 15,372 15,300 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the quarter ended December 31, 2007 of $9.3 million or $0.62 per basic share compared to $10.5 million or $0.69 per share earned during the quarter ended September 30, 2007 and $9.5 million or $0.63 per share earned during the fourth quarter of 2006.Earnings for year ended December 31, 2007 were $36.6 million or $2.42 per share compared to $39.1 million or $2.59 per share earned for the year 2006. Fourth Quarter and Year 2007 Highlights v CTBI's basic earnings per share for the fourth quarter 2007 decreased 10.1% from prior quarter and 1.6% from prior year fourth quarter.Year-to-date earnings per share decreased 6.6% from the year ended December 31, 2006. v Current quarter and year-to-date earnings have been impacted by an increase in provision for loan losses of $0.4 million quarter over quarter and $2.2 million year over year. v The decrease in earnings quarter over quarter was also impacted by the third quarter receipt of a $1.2 million fee in relation to the termination of the acquisition of Eagle Fidelity, Inc. and the third quarter reversal of an employee incentive accrual in the amount of $1.5 million. v Core earnings for the year 2007 reflect the pressure on our net interest income as CTBI operated within an inverted yield curve through most of 2007.Net interest income year over year decreased $1.7 million. v Nonperforming loans at December 31, 2007 were $31.9 million, an increase of $0.4 million over prior quarter and a $17.7 million increase from 2006. v Our loan portfolio was relatively flat for the fourth quarter compared to prior quarter, but increased 2.8% from December 31, 2006.The market remains highly competitive and CTBI is continuing to focus on asset quality and loan yield. v Our investment portfolio declined 7.2% from prior quarter and 22.1% from prior year.The year over year decline resulted from the payment of a $40 million FHLB advance and a decline in deposits which were funded through the sale of auction rate securities. v Our efficiency ratio improved during the year 2007 primarily resulting from the acquisition termination fee and the reversal of the incentive accrual in the third quarter. Net Interest Income Our quarterly net interest margin increased 16 basis points to 4.02% from prior quarter; however, there was a 12 basis point decline year over year in the year-to-date margin. Net interest income for the quarter of $26.9 million was a slight increase from prior quarter and prior year fourth quarter, but year-to-date net interest income decreased $1.7 million from prior year.The yield on average earnings assets for the year 2007 increased 17 basis points from 2006 in comparison to the 39 basis point increase in the cost of interest bearing funds.Average earning assets have increased 1.6% from prior year-end. Noninterest Income Noninterest income for the fourth quarter 2007 increased approximately $0.5 million from prior quarter after normalizing for the receipt of the $1.2 million fee associated with the termination of the Eagle Fidelity, Inc. acquisition in the third quarter, primarily a result of increased deposit service charges and loan related fees.Year-to-date noninterest income normalized increased 8.8% from the year ended December 31, 2006, with increases in gains on sales of loans, deposit service charges, trust revenue, and loan related fees. Noninterest Expense Noninterest expense for the quarter increased 5.0% from prior quarter, primarily as a result of the reversal of an employee incentive accrual in the third quarter, but decreased 1.0% from prior year fourth quarter.Year-to-date noninterest expense increased 3.3% as the third quarter accrual reversal was offset by the first quarter charge related to unamortized debt issuance costs with the redemption of trust preferred securities. Balance Sheet Review CTBI’s total assets decreased $26.5 million or 0.9% from prior quarter and $67.1 million or 2.3% from prior year.The year over year decrease resulted from the payoff of a $40 million FHLB advance and a decline in deposits which were funded through the sale of auction rate securities.Loans outstanding at December 31, 2007 were $2.2 billion reflecting a $6.6 million or 0.3% decrease during the quarter, and a $60.4 million or 2.8% increase year over year.CTBI's investment portfolio decreased $29.9 million from prior quarter and $109.2 million from prior year-end.Deposits, including repurchase agreements, declined $27.6 million or 1.1% during the quarter as CTBI continued its focus on managing deposit growth and pricing controls due to its liquidity position.Deposits have declined $50.7 million or 2.0% year over year. Shareholders’ equity of $301.4 million on December 31, 2007 was an increase of 2.2% from September 30, 2007 and a 6.7% increase from December 31, 2006.CTBI's annualized dividend yield to shareholders as of December 31, 2007 was 4.21%. Asset Quality Nonperforming loans at December 31, 2007 were $31.9 million compared to $31.5 million at September 30, 2007 and $14.2 million at December 31, 2006.All nonperforming loans are individually reviewed with specific reserves established when appropriate.The increase in nonperforming loans is driven primarily by the increased inventory and the number of days on the market of residential real estate developments in Central Kentucky.We anticipate nonperforming loans to remain higher than recent history as the normal legal collection time period for real estate secured assets has been slowed due to increased volumes in the industry.Our loan portfolio management processes focus on maintaining appropriate reserves for potential losses. Foreclosed properties at December 31, 2007 of $7.9 million were an approximate $1.3 million increase from the $6.6 million on September 30, 2007 and an approximate $3.4 million increase from the $4.5 million on December 31, 2006.The year over year increase was driven by a $2.6 million increase in single family residential properties from our Central Kentucky Region where the market has softened.The market has not experienced deflation in residential real estate, but the time on the market before sale has extended. Net loan charge-offs for the quarter of $2.2 million, or 0.39% of average loans annualized, was an increase from prior quarter's 0.30% of average loans annualized and from the 0.31% from prior year fourth quarter.Net loan charge-offs for the year ended December 31, 2007 of 0.27% of average loans annualized was a decrease from the 0.29% for 2006.Our reserve for losses on loans as a percentage of total loans outstanding at December 31, 2007 was 1.26% compared to 1.25% at September 31, 2007 and 1.27% at December 31, 2006.The adequacy of our reserve for losses on loans is analyzed quarterly and adjusted as necessary. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "may increase," "may fluctuate," and similar expressions or future or conditional verbs such as "will," "should," "would," and "could." These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, the performance of coal and coal related industries, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, of changes in laws and regulations on competition and of demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of an FFIEC policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. Community Trust Bancorp, Inc., with assets of $2.9 billion, is headquartered in Pikeville, Kentucky and has 71 banking locations across eastern, northeast, central, and south central Kentucky, five banking locations in southern West Virginia, and five trust offices across Kentucky. Additional information follows. Community Trust Bancorp, Inc. Financial Summary (Unaudited) December 31, 2007 (in thousands except per share data and # of employees) Three Three Three Twelve Twelve Months Months Months Months Months Ended Ended Ended Ended Ended December 31, 2007 September 30, 2007 December 31, 2006 December 31, 2007 December 31, 2006 Interest income $ 47,881 $ 49,719 $ 49,234 $ 196,864 $ 189,305 Interest expense 20,942 23,127 22,496 90,832 81,538 Net interest income 26,939 26,592 26,738 106,032 107,767 Loan loss provision 2,309 1,915 1,200 6,540 4,305 Gains on sales of loans 342 384 380 1,338 1,265 Deposit service charges 5,567 5,302 5,081 21,003 20,162 Trust revenue 1,240 1,240 1,074 4,859 3,743 Loan related fees 702 606 700 3,196 2,473 Other noninterest income 1,351 2,402 1,337 6,212 4,916 Total noninterest income 9,202 9,934 8,572 36,608 32,559 Personnel expense 10,480 9,604 11,607 42,298 44,145 Occupancy and equipment 2,902 2,843 2,779 11,609 11,467 Amortization of core deposit intangible 158 159 158 634 634 Other noninterest expense 6,757 6,718 5,962 28,514 24,161 Total noninterest expense 20,297 19,324 20,506 83,055 80,407 Net income before taxes 13,535 15,287 13,604 53,045 55,614 Income taxes 4,264 4,811 4,084 16,418 16,550 Net income $ 9,271 $ 10,476 $ 9,520 $ 36,627 $ 39,064 Memo: TEQ interest income $ 48,245 $ 50,098 $ 49,631 $ 198,377 $ 190,879 Average shares outstanding 15,042 15,183 15,154 15,150 15,086 Basic earnings per share $ 0.62 $ 0.69 $ 0.63 $ 2.42 $ 2.59 Diluted earnings per share $ 0.61 $ 0.68 $ 0.62 $ 2.38 $ 2.55 Dividends per share $ 0.29 $ 0.27 $ 0.27 $ 1.10 $ 1.05 Average balances: Loans, net of unearned income $ 2,233,594 $ 2,222,451 $ 2,160,249 $ 2,205,431 $ 2,131,649 Earning assets 2,694,129 2,770,100 2,727,043 2,760,014 2,717,325 Total assets 2,918,398 2,989,727 2,951,213 2,980,713 2,942,892 Deposits 2,317,078 2,356,589 2,328,294 2,352,902 2,294,385 Interest bearing liabilities 2,156,633 2,233,762 2,220,325 2,231,347 2,214,162 Shareholders' equity 300,952 296,001 280,707 294,106 269,202 Performance ratios: Return on average assets 1.26 % 1.39 % 1.28 % 1.23 % 1.33 % Return on average equity 12.22 % 14.04 % 13.45 % 12.45 % 14.51 % Yield on average earning assets (tax equivalent) 7.10 % 7.18 % 7.22 % 7.19 % 7.02 % Cost of interest bearing funds (tax equivalent) 3.85 % 4.11 % 4.02 % 4.07 % 3.68 % Net interest margin (tax equivalent) 4.02 % 3.86 % 3.95 % 3.90 % 4.02 % Efficiency ratio (tax equivalent) 55.60 % 52.36 % 57.43 % 57.62 % 56.67 % Loan charge-offs $ 2,627 $ 2,311 $ 2,413 $ 8,432 $ 9,430 Recoveries (439 ) (641 ) (733 ) (2,420 ) (3,145 ) Net charge-offs $ 2,188 $ 1,670 $ 1,680 $ 6,012 $ 6,285 Market Price: High $ 32.50 $ 33.46 $ 42.59 $ 41.50 $ 42.59 Low 26.09 26.47 36.51 26.09 30.60 Close 27.53 30.01 41.53 27.53 41.53 As of As of As of December 31, 2007 September 30, 2007 December 31, 2006 Assets: Loans, net of unearned $ 2,227,897 $ 2,234,494 $ 2,167,458 Loan loss reserve (28,054 ) (27,933 ) (27,526 ) Net loans 2,199,843 2,206,561 2,139,932 Loans held for sale 2,334 1,719 1,431 Securities AFS 324,153 352,973 425,851 Securities HTM 32,959 34,107 40,508 Other equity investments 28,060 28,041 28,027 Other earning assets 37,689 45,993 65,043 Cash and due from banks 101,412 83,804 94,336 Premises and equipment 53,391 53,650 55,665 Goodwill and core deposit intangible 66,976 67,134 67,610 Other assets 55,867 55,160 51,358 Total Assets $ 2,902,684 $ 2,929,142 $ 2,969,761 Liabilities and Equity: NOW accounts $ 18,663 $ 17,942 $ 18,107 Savings deposits 636,156 664,561 669,263 CD's>$100,000 442,831 436,833 438,080 Other time deposits 745,653 787,171 785,723 Total interest bearing deposits 1,843,303 1,906,507 1,911,173 Noninterest bearing deposits 449,861 426,368 429,994 Total deposits 2,293,164 2,332,875 2,341,167 Repurchase agreements 158,980 146,876 161,630 Other interest bearing liabilities 120,611 117,762 158,526 Noninterest bearing liabilities 28,574 36,713 26,063 Total liabilities 2,601,329 2,634,226 2,687,386 Shareholders' equity 301,355 294,916 282,375 Total Liabilities and Equity $ 2,902,684 $ 2,929,142 $ 2,969,761 Ending shares outstanding 15,044 15,032 15,158 Memo: Market value of HTM securities $ 32,350 $ 33,090 $ 39,015 90 days past due loans $ 9,622 $ 12,261 $ 4,294 Nonaccrual loans 22,237 19,192 9,863 Restructured loans 20 61 66 Foreclosed properties 7,851 6,624 4,524 Tier 1 leverage ratio 10.32 % 9.87 % 9.58 % Tier 1 risk based ratio 13.24 % 12.75 % 12.21 % Total risk based ratio 14.49 % 13.99 % 13.43 % FTE employees 1,011 999 1,021 Community Trust Bancorp, Inc. reported earnings for the three and twelve months ending December 31, 2007 and 2006 as follows: Three Months Ended Twelve Months Ended December 31 December 31 2007 2006 2007 2006 Net income $ 9,271 $ 9,520 $ 36,627 $ 39,064 Basic earnings per share $ 0.62 $ 0.63 $ 2.42 $ 2.59 Diluted earnings per share $ 0.61 $ 0.62 $ 2.38 $ 2.55 Average shares outstanding 15,042 15,154 15,150 15,086 Total assets (end of period) $ 2,902,684 $ 2,969,761 Return on average equity 12.22 % 13.45 % 12.45 % 14.51 % Return on average assets 1.26 % 1.28 % 1.23 % 1.33 % Provision for loan losses $ 2,309 $ 1,200 $ 6,540 $ 4,305 Gains on sales of loans $ 342 $ 380 $ 1,338 $ 1,265
